Title: To Thomas Jefferson from Albert Gallatin, 20 February 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     20 Feby. 1808
                  
                  I return the recommendation for the office of “Surveyor of the port of Salem and inspector of the revenue for the same”, together with a letter from Mr Crowninshield by which he accedes to the recommendation in favor of Mr. Hodges. 
                  With great respect Your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               